October 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       DAVID CASH MOORE, Appellant

NO. 14-14-00738-CV                          V.

                    SHARON D. ALLEN, ET AL, Appellees
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on July 14, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David Cash Moore.


      We further order this decision certified below for observance.